Citation Nr: 0702720	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-12 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for depressive 
disorder, not otherwise specified (NOS) to include as 
secondary to service-connected disabilities.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right elbow.

3.  Entitlement to a rating in excess of 10 percent for 
residuals of trauma to the right hip and right lumbar region.

4.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left fifth metacarpal bone.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, that denied an increased 
evaluation for residuals of fracture of right elbow, 
residuals of trauma to right hip and right lumbar region, and 
for residuals of fracture of left fifth metacarpal bone.  
This matter also arises from a September 2004 rating decision 
wherein the RO denied entitlement to service connection for 
depressive disorder, NOS, to include as secondary to service-
connected disabilities.

The issues of entitlement to an increased evaluation for 
residuals of a fracture of the right elbow, residuals of 
trauma to the right hip and lumbar area, and residuals of a 
fracture of the left fifth metacarpal are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's depressive 
disorder, NOS, either had its onset in service or preexisted 
service and was permanently worsened therein, or that a 
psychosis manifested to a compensable degree within one year 
after separation from service.


CONCLUSION OF LAW

Depressive disorder, NOS, was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. § 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004; a rating 
decision in September 2004; and a statement of the case in 
February 2005.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in March 2005.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The Board notes that in 
his substantive appeal, the veteran referred to the March 
2005 SSOC, which only addressed the issue of entitlement to 
service connection for a depressive disorder, and asked that 
his case be forwarded to the Board.  Although the appellant 
also referred to a SOC issued in February 2005 which included 
all the issues on appeal, and mentioned two VA outpatient 
treatment appointments scheduled in April 2005, he did not 
specify for which conditions the appointments were scheduled.  
The veteran seeks entitlement to service connection for a 
depressive disorder on a secondary basis.  To establish such 
a claim, a veteran must demonstrate that a current disability 
is the result of a service-connected disability.  Evidence of 
record has already established the existence of a current 
disability as the veteran has been diagnosed with a 
depressive disorder for which he receives treatment.  The 
evidence needed is medical evidence to fulfill the nexus 
requirement and VA has obtained a medical examination and 
opinion in relation to this claim.  The Board finds that the 
appellant is not prejudiced by the Board's proceeding to 
final appellate review. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.


II. Depressive disorder, NOS

The veteran seeks entitlement to service connection for a 
depressive disorder, NOS.  He contends that his depressive 
disorder is secondary to his service-connected disorders, 
primarily residuals of trauma of the right hip and right 
lumbar region, evaluated as 10 percent disabling; and 
residuals of fracture of his right elbow, evaluated as 10 
percent disabling.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).  Service connection may also 
be established for certain chronic diseases manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  
Psychoses are a chronic disease with a presumptive period of 
one year.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection is warranted for a disability which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(a) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Upon careful review of all the evidence of this case, the 
Board finds that no competent medical evidence is of record 
that links the veteran's claimed depressive disorder to 
service or to service-connected disabilities.  

Service medical records are negative for any complaints, 
findings, or diagnosis of a depressive disorder.  At his 
entrance examination in July 1975, he denied having or having 
had depression or excessive worry or nervous trouble of any 
sort.  The psychiatric evaluation was normal.  At his 
separation examination in June 1978, he reported having or 
having had nervous trouble of any sort.  There was no comment 
by the examiner and the psychiatric evaluation was normal.  
Thus a chronic acquired depressive disorder is not shown in 
service.

Further, there is no medical evidence of record showing that 
a psychosis manifested to a compensable degree within one 
year following separation from active service.  At a VA 
examination in October 1978, there were no findings of any 
disability of the nervous system (including neurological, 
psychiatric, and personality).  Therefore service connection 
is not warranted on a presumptive basis because the evidence 
does not demonstrate the presence of any psychosis within one 
year following the veteran's separation from service.  

VA outpatient treatment records indicate that the veteran was 
receiving private treatment and his mood had improved.  
Private medical evidence received with the veteran's claim in 
July 2004 shows that the veteran sought treatment in May 
2002.  He reported having received treatment at VA for 
depression with medication.  He was diagnosed with major 
depression and was seen on follow-up visits.  Symptoms noted 
were related to his work.  He was hospitalized in December 
2003 for approximately 16 days for recurring moderate major 
depression.  This medical evidence does not provide a link 
between the veteran's depressive disorder and the veteran's 
service or to any service-connected disability.

At a VA examination in August 2004, the veteran's past 
medical history indicated that he had been first seen by a VA 
psychiatrist in January 2000 with a diagnosis of adjustment 
disorder with depressed mood with the precipitating event the 
separation from his wife one year earlier.  The next time he 
was seen was in May 2000 when he reported depressive symptoms 
but he had not been compliant with medication.  The 
precipitating psychosocial stressors were separation from his 
wife and stressful situation on his job.  He was seen for a 
third time in March 2001 because he had been feeling 
depressed in the prior eight weeks.  Personal problems with 
his spouse were identified as psychosocial stressors.  The 
diagnosis was depressive disorder.  He subsequently received 
private psychiatric treatment.  

The veteran reported that he had been unable to work since 
April 2004 due to a work-related injury to his low back 
region.  He reported problems in a relationship with his 
female partner and he had been having problems in his 
relationship with employees under his supervision and his 
job.  His subjective complaints were noted and objective 
findings were recorded.  The diagnosis was depressive 
disorder, NOS, and no other mental disorder was found.  The 
stressors were problems in his marital relation and his 
working stressful environment.  The examiner opined that 
there was no evidence in the claims folder and the medical 
record that the depressive disorder was a direct 
physiological consequence of the veteran's service-connected 
medical conditions.  There was no objective evidence 
indicating that the veteran's depressive disorder was 
precipitated by his service-connected medical conditions 
acting as a psychosocial stressor.  

The examiner stated that the objective clinical evidence 
indicated that the veteran's depressive disorder had been 
precipitated by other psychosocial stressors, by his 
difficulty in his marital relationship which precipitated a 
divorce five years earlier, his stressful working 
environment, and his poor relationship with his female 
partner at the time of the examination.  Based on the 
objective evidence, the examiner opined that the veteran's 
depressive disorder was not proximately due to or the direct 
result of his service-connected conditions and was not 
aggravated or increased by the service-connected conditions.  
In sum, this medical opinion provided after review of the 
claims folder and examination of the veteran, and based upon 
the medical evidence present in the file, finds no link 
between the veteran's depressive disorder and his service-
connected conditions.  

A private medical psychiatrist wrote in February 2005 that 
the veteran had been in psychiatric treatment since 2003 and 
under his professional care since November 2003.  The names 
of medication prescribed and dates of the office visit were 
included.  His diagnosis was major depressive disorder, 
severe, recurrent with psychotic feature.  This medical 
evidence does not provide a link between the veteran's 
depressive disorder and the veteran's service or to a 
service-connected disability.

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer a medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of the veteran are not competent medical evidence 
as to a nexus between his depressive disorder and his service 
or to service-connected disabilities.  

In conclusion, having reviewed the complete record, the Board 
finds that although a depressive disorder has been diagnosed, 
there is no probative, competent medical evidence of record 
linking the disability to service or to service-connected 
disorders.  The most persuasive evidence in this case is the 
August 2004 VA examination which addressed the issue of 
causation of the veteran's mental disorder.  That examination 
found no relationship between the veteran's mental disorder 
and his service and attributed the mental disorder to other 
causes.  The preponderance of the competent and probative 
evidence is against a finding that a depressive disorder is a 
result of service or service-connected disabilities.  
Therefore, the benefit-of-the-doubt doctrine is inapplicable, 
and service connection must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a depressive disorder, 
NOS, is denied.


REMAND

The veteran seeks entitlement to an increased rating for 
residuals of a fracture of the right elbow, residuals of 
trauma to the right hip and right lumbar region, and for 
residuals of a fracture of the left fifth metacarpal bone.  
In his substantive appeal received in April 2005, the veteran 
wrote that he still continued with outpatient treatment at 
the VA hospital in San Juan, Puerto Rico and that he had two 
appointments scheduled in April 2005.  The most recent VA 
reports of record were obtained in June 2003.  These medical 
records are not contained in the claims file.  Accordingly, 
further development is needed prior to appellate review.  
VA's duty to assist a claimant includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Secure the veteran's outpatient 
treatment records for treatment of 
residuals of a fracture of the right 
elbow, residuals of trauma to the right 
hip and right lumbar region, and for 
residuals of a fracture of the left fifth 
metacarpal bone from June 2003 to the 
present.

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and that review should be 
noted in the examination report.  The 
examiner should report all findings with 
regard to the current severity of the 
veteran's service-connected residuals of a 
fracture of the right elbow, residuals of 
trauma to the right hip and right lumbar 
region, and residuals of a fracture of the 
left fifth metacarpal bone.  

3.  Then, readjudicate the veteran's 
claims for an increased rating for 
residuals of a fracture of the right 
elbow, residuals of trauma to the right 
hip and right lumbar region, and residuals 
of a fracture of the left fifth metacarpal 
bone.  If action remains adverse to the 
veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


